Citation Nr: 0321728	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The veteran's service connection claim was previously before 
the Board, and in a December 1999 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.


FINDING OF FACT

The veteran is not shown to have a right inguinal hernia that 
is etiologically related to active service.


CONCLUSION OF LAW

A right inguinal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in July 1997 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 1997 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 1998 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a May 2001 letter, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with VA examinations in September 1997 
and April 2000.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his March 2003 personal hearing; lay 
statements; private medical records, VA outpatient treatment 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
a right inguinal hernia.  He contends that he was injured on 
a ship during active service when he lifted a 60 to 75 pound 
mortar shell.  He stated that the ship made a sudden turn, 
causing him to nearly drop the shell.  At that time, he felt 
a "sharp pain" in his side.  The veteran asserted that he 
was diagnosed with a hernia a few months after separation.  
In essence, he maintains that he developed a hernia during 
active service.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, the 
earliest medical evidence of record showing that the veteran 
has a right inguinal hernia is a January 1992 treatment 
record.  No etiology or date of onset was reported.  In a May 
1997 treatment record from Owensboro Mercy Health System, it 
was noted that the veteran underwent reduction and repair of 
a right inguinal hernia.  He reported having the hernia "for 
decades," but stated that he had only recently sought 
treatment.  In July 1997, he underwent a right inguinal 
orchiectomy.  It was noted that the prior surgery had left 
the veteran with a residual mass in the proximal aspect of 
the right scrotum.  The examiner was unclear as to whether 
the mass represented a recurrent hernia, chromic hydrocele, 
or scrotal mass.  However, during surgery, no hernia sac 
could be identified and there was no evidence of any inguinal 
hernia whatsoever.  

A September 1997 VA examination report indicated that the 
veteran was not taking any medications for gastrointestinal 
disorders and denied any problems related to his stomach or 
intestine.  He had no subjective complaints regarding his 
hernia, and there was no evidence of pain, nausea, or 
vomiting.  Objectively, no abdominal disturbances were found.  
The examiner reported that there was no impairment of 
functional activity or ability due to any gastrointestinal 
problems. 

At his May 1998 personal hearing, the veteran asserted that 
his hernia was in "good shape."  In January 2000, he stated 
that his side and stomach hurt on and off and that he took 
pain medication 2 to 3 times per week and a laxative 3 to 4 
times per week.  An April 2000 VA examination report 
indicated that the veteran was status post right orchiectomy 
following the right inguinal hernia repair in 1997.  It was 
noted that, upon examination, there were no hernias present 
either on the left or right inguinal canals.  

A review of the evidence has shown that the veteran had a 
right inguinal hernia repaired in 1997 without a residual or 
recurring hernia. 

With respect to evidence of a right inguinal hernia during 
active service, service medical records contain no 
complaints, treatment, or diagnoses of any right inguinal 
hernia.  The veteran's induction examination in December 1942 
showed that his abdomen was "normal."  At that time, he was 
70 inches tall and weighed 140 pounds.  A June 1944 physical 
examination was normal except for a right hand laceration.  
Finally, a November 1945 discharge examination report 
reflected that the veteran's abdomen was "normal," and that 
his genito-urinary system showed a "medium left 
varicocele."  The varicocele was the only disorder noted in 
the "summary of defects."  He was reportedly 71 inches tall 
and weighed 160 pounds.  As such, there is no evidence that 
the veteran was diagnosed with a right inguinal hernia during 
active service, or that he complained of abdominal pain 
during that time. 

The veteran has asserted that he developed a right inguinal 
hernia during active service that was operated on in 1997.  
His statements to that effect are not, however, corroborated 
by the medical evidence of record.  The medical evidence 
fails to establish a nexus between the veteran's 1997 hernia 
repair and any in-service development.  In an August 1998 
report, A.P.M., M.D., stated that he had repaired the 
veteran's incarcerated right inguinal hernia in May 1997.  He 
indicated that the veteran's hernia was "massive," and as 
large as any he had ever seen.  He also recalled that the 
veteran had reported incurring the hernia in 1946.  Dr. M. 
stated that the size of the hernia would suggest that it was 
30 to 40 years old, though he had no way to verify its exact 
age.  

Following a physical examination and objective review of the 
claims folder, the April 2000 VA examiner stated that the 
evidence indicated that the veteran had a longstanding right 
inguinal hernia, but the exact onset of the hernia was 
unknown.  As such, the examiner indicated that there was no 
basis for saying that the hernia did or did not start during 
active service, other than the veteran's own reported 
history.  In a March 2003 statement, B.J.B., M.D., asserted 
that he had treated the veteran for several years, and in his 
opinion, the veteran was "medically disabled" as related to 
his right inguinal hernia that was acquired in 1944.  

In the present case, the record contains no contemporaneous 
evidence that the veteran sustained a right inguinal hernia 
during active service, and there is no evidence that the 
veteran received treatment for any hernia within 
approximately 51 years after separation from service.  While 
Dr. M., in August 1998, stated that the veteran's hernia 
appeared to be 30 to 40 years old, he stated that he was 
unable to verify its exact age.  Moreover, the April 2000 VA 
examiner stated that the veteran's own reported history was 
the only evidence indicating that the hernia did or did not 
begin in active service.  Finally, Dr. B. stated that the 
veteran was disabled due to a right inguinal hernia that had 
been acquired in 1944.  However, as there is no prior 
evidence of a hernia on which to base a nexus opinion, mere 
recitation of the veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

In addition, medical opinions premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  The opinions stating that 
the veteran's hernia began during active service, as they are 
based on the veteran's own recitations, are accordingly 
entitled to little probative weight in light of the objective 
evidence of record.  Therefore, the Board finds that the 
medical opinions offered are not useful, as to etiology, in 
the present case.  

Absent evidence of a right inguinal hernia during active 
service or medical evidence linking the veteran's current 
postoperative hernia to active service, the veteran's service 
connection claim is not warranted.  

To the extent that the veteran contends that his 
postoperative right inguinal hernia is related to active 
service and he has submitted two lay statements in which the 
veteran's brother recalled that the veteran had a hernia in 
1946 and the other in which a friend of the veteran recalled 
that the veteran had a hernia in the 1950's, it is now well 
established that persons without medical training, such as 
the veteran and the other individuals, are not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (19920; see also 38 C.F.R. § 3.159(a) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  As such, service connection is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes there is no evidence of an in-service right 
inguinal hernia or persuasive medical evidence linking the 
hernia repaired in 1997 to his active service.  The Board 
finds that the preponderance is against finding that the 
veteran suffers from a right inguinal hernia that is 
etiologically related to active service.  


ORDER

Service connection for a right inguinal hernia is denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

